Case 2:19-cr-00128-GGG-MBN Document 47. Filed 06/27/19 Page 1 of 1
MINUTE ENTRY

WILKINSON, M.J.
JUNE 27, 2019

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA CRIMINAL
VERSUS NO. 19-128

GEOURVON KEINELL SEARS SECTION A

CRIMINAL ARRAIGNMENT

APPEARANCES: X DEFENDANT
X COUNSEL FOR DEFENDANT FPD: CELIA RHOADS
X ASSISTANT U.S. ATTORNEY SPIRO LATSIS (jo
__INTERPRETER
(TIME: .M to _—><M)
X / READING OF THE BILL OF INFORMATION: READ@ EDS
X/ DEFENDANT ADVISED OF THE MAXIMUM PENALTY
X/ DEFENDANT PLEADS NOT GUILTY TO ALL COUNTS
‘X/ SPECIAL PLEADINGS SHALL BE FILED NO LATER THAN SEVEN DAYS PRIOR TO
THE FINAL PRETRIAL CONFERENCE UNLESS OTHERWISE ORDERED BY THE
DISTRICT JUDGE.

 

  
 
 
  

 

_/ DEFENDANT REMANDED TO THE CUSTODY OF THE U.S. MARSHAL
GY DEFENDANT RELEASED ON ORIGINAL BOND

_/ BAIL SET AT

 

_/ DEFENDANT RELEASED ON NEW BOND

_/ OTHER:

 

 

NOTICE: X/PRE-TRIAL CONFERENCE: AUGUST 1, 2019 AT 9:45 A.M.
BEFORE UNITED STATES DISTRICT JUDGE JAY C. ZAINEY
_X/ TRIAL: AUGUST 26, 2019 AT 8:30 A.M.

BEFORE UNITED STATES DISTRICT JUDGE JAY C. ZAINEY

 

MJSTAR: 00: 04

 

 

 
